Citation Nr: 0205940	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  00-03 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a total rating for compensation purposes based 
upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel







INTRODUCTION

The appellant served on active duty from September 1962 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal. 


REMAND

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  Because of the change in the law brought about by 
the VCAA, and the procedural concerns addressed below, it is 
necessary to remand this case to the RO for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The appellant contends that he suffers from post-traumatic 
stress disorder (PTSD) related to stressful events in 
service.  A preliminary review of the record discloses that 
the RO denied this claim by rating decision dated in May 
2000.  In conjunction with the veteran's claim, the RO 
requested verification of the veteran's stressors from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and the RO also requested a VA psychiatric 
examination.  The requested information from USASCRUR was 
received in August 2001 and the requested VA examination was 
conducted in September 2000.  The evidence shows that the 
veteran failed to appear for a hearing before a member of the 
Board scheduled for August 15, 2001.  The case was then 
prematurely forwarded to the Board prior to the RO having the 
opportunity to review this additional evidence.  

In this regard, the Board finds that the issue of whether new 
and material evidence has been received in order to reopen a 
claim of entitlement to service connection for PTSD has a 
direct impact on the issue of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability.  Thus the Board finds that this issue is 
inextricably intertwined with the current issue on appeal and 
must be adjudicated by the RO, to include consideration of 
the requested information received from USASCRUR and the 
September 2000 VA examination report, prior to the Board 
entering a decision concerning the issue of TDIU.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

The Board also notes that a substantive appeal concerning 
this issue is not of record.  In view of these facts the 
Board is of the opinion that additional development is 
warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001) and the 
pertinent regulations are fully complied with 
and satisfied.

2.  Request the VA medical facility in 
Birmingham, Alabama to furnish copies of any 
treatment records covering the period from 
August 1999 to the present. 

3.  It is requested that the RO readjudicate 
the issue of whether new and material 
evidence has been received in order to reopen 
a claim of entitlement to service connection 
for PTSD in conjunction with the additional 
evidence received subsequent to the August 
2000 statement of the case.  

If the benefit sought is not granted the 
veteran should so be notified, to include the 
issuance of a supplemental statement of the 
case, if deemed appropriate, which includes 
the law and regulations concerning new and 
material evidence and the finality of a prior 
RO decision.  He should be informed of the 
requirements necessary to perfect his appeal, 
including the submission of a substantive 
appeal.

4.  Thereafter, the RO should readjudicate 
the issue of entitlement to a total rating 
for compensation purposes based upon 
individual unemployability.  If the benefit 
sought remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
an opportunity to respond.  

The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




